Charged by complaint with the offense of attempted theft from the person, relator seeks release by way of writ of habeas corpus upon the contention that there is no evidence as would authorize the court to hold him in default of bail. On the hearing before the district judge the relator's release was authorized upon his execution of bail, *Page 410 
according to the terms of the law, in the sum of $500.00. The evidence upon which the court acted is not embraced in the record, in the absence of which the presumption must prevail that the ruling of the trial court was properly founded on the evidence before him.
The judgment is affirmed.
Affirmed.